Citation Nr: 0218810	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to recognition of the appellant as the 
surviving spouse of the veteran for Dependency and 
Indemnity Compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1955 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) 
arises from rating activities of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO entered a 
rating decision on May 3, 2001 granting service connection 
for the cause of the veteran's death pursuant to 38 
U.S.C.A. § 1310.  Thereafter, the RO issued a letter on 
May 11, 2001 informing the appellant that she was not 
eligible to receive DIC benefits payable under section 
1310.  In June 2001, she submitted a notice of 
disagreement with the RO's letter.  A statement of the 
case was issued in September 2001 providing governing 
criteria and an explanation of why the appellant was not 
entitled to receive DIC benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 
1961.

2.  In August 1981, a court of competent jurisdiction 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.

3. The veteran died in February 2001.

4.  At the time of the veteran's death, he and the 
appellant were not legally married.


CONCLUSION OF LAW

The appellant is not entitled to DIC benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(3), 
1310 (West 1991); 38 C.F.R. §§ 3.50, 3.54 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Included in the claims file is a certificate of witness to 
marriage, issued by the foreign service of the United 
States.  It shows that the appellant and the veteran were 
married in May 1961.  

Of record is a copy of the August 1981 final judgment of 
dissolution of the marriage of the appellant and the 
veteran.  It was issued by the Superior Court of 
California, County of San Diego.

Also of record is the veteran's death certificate.  It 
shows that he died in February 2001.  

A hearing was held at the RO in July 2002 before the 
undersigned member of the Board.  In testimony, the 
appellant related that the veteran became an alcoholic and 
began beating her after he returned from Vietnam.  She had 
to obtain a divorce because of the veteran's physical 
abuse and lack of responsibility.  She worked at two jobs 
to provide for herself and her four children and received 
virtually no financial support from the veteran.  Her sons 
essentially reiterated the appellant's testimony.  They 
added that they remained proud of the veteran, but 
recognized that he just couldn't adjust to civilian life 
after leaving the military.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.

By the September 2001 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the appellant of evidence needed to 
prevail on the claim.  With regard to the duty to assist, 
the appellant has not identified any available unobtained 
evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  
However, with regard to the duty to notify, a review of 
the claims file indicates that the RO has not notified the 
appellant as to what evidence, if any, will be obtained by 
the appellant and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In any event, neither additional 
assistance nor notice would aid in substantiating the 
appellant's claim, because, as explained below, the 
appellant's eligibility for the benefit sought is 
precluded by law.  Accordingly, the Board finds it would 
not be prejudicial to the appellant to issue a decision at 
this time.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse because of the veteran's 
service- connected death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.54(c) (2002).

The term "surviving spouse" is defined in pertinent part 
as a person of the opposite sex who (1) was the lawful 
spouse of a veteran at the time of the veteran's death, 
and (2) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault 
of the spouse), and (3) who has not remarried.  38 U.S.C.A 
§ 101(3) (West 1991); 38 C.F.R. § 3.50 (2002).

The appellant and the veteran were divorced in August 
1981.  She does not dispute that fact.  Given that the 
appellant and the veteran were divorced at the time of his 
death, she may not be recognized as the surviving for the 
purpose of receiving VA death benefits.  The pertinent 
laws and regulations provide no basis for payment of death 
benefits to an ex-spouse of the veteran.  

Careful note has been taken of testimony offered by the 
appellant and her sons at a personal hearing.  The Board 
fully accepts their testimony describing the factors which 
led the appellant to divorce the veteran, as well as their 
testimony portraying the hardships of raising the family 
without the veteran's financial assistance.  The Board 
commends the appellant on her success in bringing up her 
children under such adverse circumstances.  However, the 
Board must apply the law and regulations in reaching a 
determination of the appellant's entitlement to 
recognition as the surviving spouse of the veteran.  
Regrettably, these do not permit favorable action in this 
case.

Based on the facts of this case, the Board finds that the 
appellant's claim lacks legal merit under the applicable 
laws and regulations.  The law in this case is 
dispositive.  Thus, the appellant's claim must be denied 
based on the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under these circumstances, the appeal is 
denied.


ORDER

Entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purpose of DIC 
benefits is denied. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

